t c summary opinion united_states tax_court will m mceuen iii and tracy l mceuen petitioners v commissioner of internal revenue respondent docket no 8668-02s filed date will m mceuen iii and tracy l mceuen pro sese timothy a lohrstorfer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure the parties agree that respondent correctly determined that petitioners have unreported income of dollar_figure from the refund of state_income_tax for the prior year the issue remaining for decision is whether petitioners are entitled to deduct on schedule a itemized_deductions educational expenses of dollar_figure respondent did not challenge petitioners' entitlement to additional itemized_deductions of dollar_figure because the amount of unchallenged itemized_deductions is less than the standard_deduction respondent allowed the standard_deduction in the deficiency determination some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioners resided in york south carolina background tracy l mceuen petitioner earned a b a degree with distinction in mathematics and economics from indiana university in and began working at merrill lynch m-l the same year petitioner was employed as a financial analyst at m-l financial analysts could remain at m-l for a maximum of years as did petitioner to become an associate at m-l a candidate was required to have an m b a degree petitioner left m-l in petitioner went to work for raymond james financial inc james in june of petitioner was hired as a financial analyst with the corporate finance department of james at the time of her employment the department described itself as consisting of investment bankers and eight financial analysts the financial analyst program at james was a to year program in order to be an associate at james an m b a degree was required in the investment banking industry during the years and an m b a degree was required to obtain a position as an associate with an investment banking firm analysts at james are evaluated according to fairly subjective criteria such as a mastery of analytics b attention to detail c teamwork and positive attitude and d communication and leadership skills associates at james are evaluated according to performance criteria grouped under five categories general performance expectations recruiting and team building management and supervision of banking analysts execution of business and business generation under the heading management and supervision of banking analysts james performance criteria state that associates are responsible for supervising and training analysts the criteria include a statement that the associate is responsible for the quality of the work produced by analysts under their supervision financial analysts and associates were not however always assigned to all of the same securities transactions sometimes the work of the team was distributed so that an analyst would work only with a vice president or managing director on a transaction without the involvement of an associate at james both analysts and associates received health insurance benefits and sec_401 benefits while petitioner was working at james she was accepted at the kellogg school of management at northwestern university kellogg petitioner concluded that it was impractical for her to pursue an m b a while she was employed because of the long hours an analyst is required to work petitioner resigned her position at james in june of to attend kellogg while at kellogg petitioner an exceptional student majored in marketing organizational behavior and finance she received her master of management degree in june of during the period of through the master of management degree at kellogg was the equivalent of the master of business administration degree at other institutions after her graduation from kellogg petitioner did not return to an investment banking firm as an analyst or associate petitioner was hired by spring industries in september of spring industries is a manufacturer of home furnishings petitioner was hired into the general management program program candidates for the spring industries program were required to have an m b a or equivalent as described by spring industries the program is a proving ground for future top executives and prepares associates for careers in marketing finance or operations management when petitioner completed the program with spring industries she became an associate brand manager on their joint form_1040 u s individual_income_tax_return for petitioners deducted on schedule a dollar_figure for required education having reduced dollar_figure by dollar_figure percent of reported adjusted_gross_income discussion the court decides this case on the preponderance_of_the_evidence regardless of the allocation of the burden_of_proof section is therefore inoperative petitioner argues that she was employed as an investment banker with the m-l and james companies having the job title financial analyst she did not abandon her trade_or_business as an investment banker by attending kellogg for years she sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 alleges and her master's degree expenses were incurred to maintain and improve her skills in the alternative she asserts that the expenditures were required as a condition to the retention of an existing employment relationship status or rate of compensation sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business although sec_162 does not explicitly mention expenditures_for education sec_1_162-5 income_tax regs provides objective tests for determining whether such expenditures are deductible 70_tc_1067 affd without published opinion 607_f2d_995 2d cir 60_tc_814 the general_rule of the regulation allows the deduction of educational expenses if the education maintains or improves the skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the employer or applicable law sec_1_162-5 income_tax regs sec_1_162-5 and income_tax regs provides however that if a taxpayer is pursuing a course of study that meets the minimum educational requirements for qualification in that employment or will qualify her for a new trade_or_business the expenditures are not deductible since the satisfaction of either of the two disallowance tests will prohibit the deduction whether or not either of the two allowance tests is met the analysis of the court will begin with the disallowance tests of sec_1_162-5 and income_tax regs petitioner in advancing her argument focuses on the similarities between her duties as a financial analyst and those of the associates at the investment banking firms of m-l and james she characterizes both positions as investment banking positions the fact that an individual is already performing service in an employment status however does not establish that she has met the minimum educational requirement for qualification in that employment sec_1_162-5 income_tax regs the minimum education necessary to qualify for a position must be determined from a consideration of such factors as the requirements of the employer the applicable law and regulations and the standards of the profession trade_or_business involved davidson v commissioner tcmemo_1982_119 although the duties of the analyst and the associate overlapped the financial analyst position was at both m-l and james a subordinate temporary position lasting for a maximum of years the associate position at both companies was a permanent career position that could lead to higher level positions in the investment banking firm the court notes also that in corporate literature james describes its corporate finance department as consisting of investment bankers and eight financial analysts the court concludes that associates are among the investment bankers and that james did not consider the financial analysts as having yet achieved the status of investment banker even though in a broader sense they were in the investment banking business at m-l james and in the investment banking industry in general during the years to an m b a degree was required to obtain a position as an associate an investment banker with an investment banking firm because the expenses at issue were incurred and paid_by petitioner in order to obtain a degree meeting the minimum educational requirements for qualification as set by her employers and the industry in which she was working they are nondeductible personal expenditures see mccartin v commissioner tcmemo_1987_159 antuna v commissioner tcmemo_1977_435 sec_1_162-5 income_tax regs even if petitioner's m b a was not the minimum education requirement to be an investment banker if the degree would lead to qualifying her in a new trade_or_business her expenses are not deductible sec_1_162-5 income_tax regs this rule applies even though the studies are required by the employer or applicable law even though the taxpayer does not intend to enter the new field of endeavor and even though the taxpayer's duties are not significantly different after the education from what they had been before the education kersey v commissioner tcmemo_1993_641 affd without published opinion 50_f3d_15 9th cir sec_1_162-5 income_tax regs if the education qualifies the taxpayer to perform significantly different tasks and activities than could be performed before the education the education qualifies the taxpayer for a new trade_or_business 62_tc_270 52_tc_1106 affd per curiam 443_f2d_29 9th cir therefore if petitioner's master's degree qualified her to perform significantly different tasks and activities than she performed before the education the education qualified petitioner for a new trade_or_business after petitioner obtained her master's degree in management she did not obtain a position with an investment banking firm petitioner was hired by spring industries a manufacturer of home furnishings into its general management program a prerequisite to being hired under the program was an m b a or equivalent the purpose of the general management program was to train future executives and prepare them for careers in marketing finance or operations management petitioner argues that being hired into the general management program did necessarily mean an assignment to upper management would follow although petitioner's education would not by itself qualify her for a new profession the regulation requires only that the program of study being pursued will lead to qualifying petitioner in a new trade_or_business sec_1_162-5 income_tax regs payments for education that must be combined with an examination or experience to qualify a taxpayer for a new trade_or_business are not deductible see cristea v commissioner tcmemo_1985_533 and cases cited therein from the record in this case the court concludes that petitioner's degree led to qualifying her to perform significantly different tasks and activities than she performed before the education the education therefore qualified petitioner for a new trade_or_business because petitioner's satisfaction of both disallowance tests of sec_1_162-5 and income_tax regs will prohibit the deduction of her educational expenses the court will not address respondent's argument that petitioner was not engaged in a trade_or_business in to the extent the court has not addressed other arguments and contentions petitioner raised the court concludes they are without merit respondent's determination that petitioners are not entitled to deduct the educational expenses at issue here is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
